Exhibit 10.2

 



Success Fee Letter

 

CytoSorbents Corporation

7 Deer Park Drive

Suite K

Monmouth Junction, NJ 08852

March 29, 2018

 

Bridge Bank, a division of Western Alliance Bank

12220 El Camino Real, Suite 100

San Diego, CA 92130

Attn: Bill Wickline

 

Ladies and Gentlemen:

 

Reference is herein made to that certain Amended and Restated Loan and Security
Agreement (the “Loan Agreement”), dated as of even date herewith, by and between
Western Alliance Bank, an Arizona corporation (“Bank”), and CytoSorbents
Corporation, a Delaware corporation and CytoSorbents Medical, Inc., a Delaware
corporation (individually and collectively, jointly and severally “Borrower”).
CytoSorbents Corporation may be referred to herein as “Parent.” Capitalized
terms used but not otherwise defined herein shall have the respective meanings
given to them in the Loan Agreement. For good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by Borrower hereby
agrees to pay to the Bank, an amount equal to 6.37% of the original aggregate
amount of Term B Loans made under the Loan Agreement (“Success Fee”), promptly
upon the occurrence of the first Liquidity Event (as defined herein) after the
date hereof in accordance with the payment instructions that the Bank may
provide to Borrower following the receipt of the Liquidity Event Notice. For the
purposes of clarification, no Success Fee shall be due hereunder if the Term B
Loan has not been made under the Loan Agreement.

 

As used herein:

 

“Liquidity Event” means any of the following: (a) a sale or other disposition by
either Borrower of all or substantially all of its assets; (b) a merger or
consolidation of either Borrower into or with another person or entity, where
the holders of such Borrower’s outstanding voting equity securities as of
immediately prior to such merger or consolidation hold less than a majority of
the issued and outstanding voting equity securities of the successor or
surviving person or entity as of immediately following the consummation of such
merger or consolidation; (c) a transaction or a series of related transactions
in which any “person” or “group” (within the meaning of Section 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly
or indirectly, of a sufficient number of shares of all classes of stock then
outstanding of either Borrower ordinarily entitled to vote in the election of
directors, empowering such “person” or “group” to elect a majority of the Board
of Directors of such Borrower, who did not have such power before such
transaction; or (d) the closing price per share for Parent’s common stock on
stock exchange where shares of Parent’s common stock are traded at the
applicable time, the greater of 1) 70% or more over the closing price of the
common stock on the date the Amended Loan Agreement is executed (after giving
effect to any stock splits or consolidations effected after the date hereof) for
five successive business days or 2) 26.13% more than the closing price of the
common stock on the date of the funding of the Term B Loan.

 



 

 

 

Borrower shall give Bank a written notice (“Liquidity Event Notice”) not less
than ten (10) days’ prior to the closing of the first Liquidity Event (described
in clauses (a) through (c) of the definition of Liquidity Event), and promptly
upon the occurrence of the first Liquidity Event described in clause (d) of the
definition of Liquidity Event, at the Bank’s address set forth above (or the
then current address of the Bank as advised by the Bank to Borrower in writing)
via certified mail or a reputable courier service. The Liquidity Event Notice
shall include Borrower’s then current address. Bank, upon receipt of the
Liquidity Event Notice, shall deliver to Borrower at its then current address as
set forth in the Liquidity Event Notice, payment instructions for the Success
Fee. If the Success Fee is pursuant to a Liquidity Event described in clause (d)
of the definition of the Liquidity Event, at the Borrower’s election, Parent
shall in lieu of paying the Success Fee in cash, issue and sell in exchange for
the Success Fee (and without any further consideration from the Bank) to the
Bank such number of registered shares of Parent’s common stock as would equal
the quotient (calculated by rounding up the nearest whole number) obtained by
dividing (a) the Success Fee by (b) the volume weighted average price per share
of Parent’s common stock for the same five successive business days on which the
closing price per share of Parent’s common stock caused the Success Fee to
become payable.

 

 

The right of Bank to receive the Success Fee and the obligation of the Borrower
to pay the Success Fee hereunder shall terminate on the date that is fifth
anniversary of the funding date of the Term B Loans but shall survive the
termination of the Loan Agreement and any prepayment of the Term B Loans.

 

Notwithstanding the provisions of the Success Fee Letter dated June 30, 2016
from Borrower to Bank (the “Prior Letter”), Term B Loans made after the date
hereof shall serve as the basis for the Success Fee calculated hereunder and
shall not constitute “Term Loans” under the Prior Letter.

 

[Signature Page follows]

 

 

 

 



  Very truly yours,       CYTOSORBENTS CORPORATION       By: /s/ Kathleen P.
Bloch   Name: Kathleen P. Bloch   Title: Chief Financial Officer        
CYTOSORBENTS MEDICAL, INC.       By: /s/ Kathleen P. Bloch   Name: Kathleen P.
Bloch   Title: Chief Financial Officer



 

ACCEPTED AND AGREED:

 

WESTERN ALLIANCE BANK

 



By: /s/ Lindsay Fouty   Name: Lindsay Fouty   Title: Vice President, Portfolio
Management  

 



 

 







 

 

 